Citation Nr: 0836943	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1976 and from January 1976 to September 1992.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board remanded this claim for additional 
development in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted, the Board remanded this claim for a VA examination.  
It is unclear whether the veteran ever received proper notice 
of this examination, as the claims file contains no evidence 
of such notice and contains multiple addresses for the 
veteran in Tucker, Georgia, and in Fayetteville, North 
Carolina.  A remand is necessary so the RO/AMC can ascertain 
the veteran's current and correct address and then reschedule 
the veteran for a VA examination of which he is properly 
notified.

Although the veteran did not report for his VA examination in 
July 2008, the examiner was able to offer a thorough opinion.  
Thus, the new VA examination need only be an addendum to this 
opinion which includes a physical examination and comments on 
any new evidence obtained, and how it may alter the July 2008 
opinion.

In August 2003, the veteran submitted authorization for VA to 
obtain his medical records from a VA medical facility in 
Atlanta, Georgia.  It does not appear that the claims file 
contains these complete records.  These records must be 
obtained.

The Board notes that there is no actual diagnosis of the 
veteran's specific heart disorder.  Rather, the claims file 
contains the results of a September 2003 diagnostic test 
which suggest fixed myocardial perfusion defect which is 
consistent with a myocardial infraction, an ejection fraction 
of 51 percent, and notes that there is an abnormality and 
attention is needed.  If records obtained from the Atlanta VA 
facility contain specific diagnoses related to the heart, 
these should be reviewed by the VA examiner and specifically 
commented upon.

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's current address 
by contacting him via telephone, via 
letter to the last known address, and by 
contacting his service representative.  
Evidence of all attempts to verify the 
address should be associated with the 
claims file.

2.  The veteran's VA treatment records 
from Atlanta, Georgia, should be 
associated with the claims file.  
Evidence of attempts to obtain these 
records should also be associated with 
the claims file.

3.  When the above development is 
completed, schedule the veteran for a VA 
examination.  Notify him of the scheduled 
examination via mail and via telephone.  
Evidence of all attempts to notify the 
veteran of his scheduled examination 
should be associated with the claims 
file.

The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
particularly the July 2007 VA opinion 
and any diagnoses assigned since the 
abnormal diagnostic test in September 
2002.  The examiner should conduct a 
complete history and physical.

If the examiner determines that the 
July 2007 VA opinion is inadequate or 
incorrect, the examiner should provide 
a new opinion as to whether the 
veteran's current heart disorder is at 
least as likely as not related to 
service.  The term "at least as likely 
as not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

